Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 1 of 10




                   EXHIBIT 17
      Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 2 of 10

                                      Eden P. Quainton
                                  Quainton Law, PLLC
                             1001 Avenue of the Americas, 11 th Floor
                                      New York, NY 10018

                                          33 Tyson Lane
                                       Princeton, NJ 08540


                             Telephone (212) 813-8389; (609) 921-0529
                                       Fax (212) 813-8390
                                      Cell: (202) 360-6296
                                   Email equainton@gmail.com




                                                                            April 17, 2020

Via email to sjparker2@fbi.gov

Steven J. Parker, Esq.
Assistant General Counsel
Office of the General Counsel
U.S. Department of Justice
Federal Bureau of Investigation
950 Pennsylvania Avenue, NW
Washington D.C. 20535-0001



                       Re:     Rich v. Butowsky, et al., 18-cv-0681 (RJL)

Dear Mr. Parker:

               I write in response to a letter dated April 10, 2020 from Mr. Paul R. Wellons, a

copy of which is attached, requesting further information regarding the material sought pursuant

to a subpoena issued to the Federal Bureau of Investigation (the “FBI” or the “Department”) by

Mr. Edward Butowsky, one of the defendants in the above-captioned litigation (the “Rich

litigation”). The litigation arises from questions that emerged after Democratic National

Committee (“DNC”) staffer Seth Rich was murdered on July 10, 2020, shortly before Wikileaks

published emails from various officials of the Democratic National Committee (the “DNC”). The

leadership of the FBI and the CIA popularized the theory that Russian military intelligence
        Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 3 of 10



hacked into the DNC and transmitted emails to Wikileaks using a cut-out known as Guccifer 2.0.

However, almost from the beginning of the discussions of the Russian hacking theory, a number

of dissenting voices, on both the left and the right, have identified weaknesses in the theory, and

many have suggested that Seth Rich was involved in leaking emails to Wikileaks. One of the

foremost investigative journalists of his generation, Seymour Hersh, winner of the Pulitzer Prize,

has been recorded stating that a senior FBI source read to him the contents of an FBI report

documenting email communications between Seth Rich and Wikileaks relating to DNC emails.

See http://debunkingrodwheelersclaims.net/. Mr. Hersh’s account is detailed and highly

plausible, and Mr. Hersh has no motive to lie. National security experts such as William Binney

maintain that a remote hack of the kind described in the Report On The Investigation Into

Russian Interference in the 2016 Presidential Election by Special Counsel Robert Mueller (the

“Mueller Report”) are inconsistent with the metadata on the Wikileaks documents, which, Mr.

Binney maintains, must have been locally downloaded, not remotely hacked. See, e.g.,

https://www.shiftfrequency.com/binney-proves-dnc-not-hacked-by-russia/. The Mueller Report

itself does not exclude the possibility of a local download to a thumb drive. Mueller Report, Vol.

I, at 47.1

        Nonetheless, the Plaintiff in the Rich Litigation, Seth’s older brother, Aaron, alleges that

is defamatory to suggest that Aaron was involved in leaking emails to Wikileaks, because,

according to Aaron, any possible link between Seth Rich and Wikileaks is a “conspiracy theory.”

Plaintiff also maintains that he fully cooperated with all law enforcement agencies and that any



1
  Mr. Mueller states, without evidence, that it is “false” to suggest Seth Rich was involved in
leaking emails. Mueller Report at 48. Mr. Mueller also acknowledges that Wikileaks claims to
have “physical proof” of the origin of the leaked emails, but inexplicably fails to interview Julian
Assange or evaluate his “proof” and simply writes off the issue with a reference to a CNN
article. Id. at 49 and 182.
                                                  2
         Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 4 of 10



suggestion to the contrary is defamatory. Mr. Butowsky believes the FBI is in possession of

material evidence central to these core claims.

         First, as discussed, Seymour Hersh has been recorded stating that a senior FBI source

read to him the contents of an FBI report documenting email communications between Seth Rich

and Wikileaks relating to DNC emails. Second, recent reporting in the mainstream media has

indicated that the FBI did examine Seth Rich’s computer albeit, according to the report, a year

after Seth Rich was murdered in connection with a new Russian hacking attempt, this time one

that sought to gain access to Seth’s electronic accounts. See

https://www.stitcher.com/podcast/yahoo-news/conspiracyland, Episode 5, 14:21-15:21.

Whether Aaron Rich was truthful with the Department of Justice and the FBI in connection with

the investigation of his brother’s electronic devices is obviously a key issue. Third, recently

disclosed emails show that FBI officials, including the official responsible for opening the

Crossfire Hurricane investigation, did know of and discuss Seth Rich, apparently insisting that

the Seth Rich story be “squashed.” See Exhibit 1. These emails indicate on their face that there

must be further communications (as both the visible and the redacted cc’s show) relating to Seth

Rich in the FBI’s possession.

         The specific information requested and the relevance of such information is discussed

below:


         1. Produce all data, documents, records, or communications (electronic or otherwise)
            created or obtained since January 1, 2016 that discuss or reference Seth Rich or
            Aaron Rich. This would include, but is not limited to, the following: data, documents,
            records, or communications regarding any person or entity’s attempt to hack into Seth
            Rich’s electronic or internet accounts (e.g., email) after his death.

         Mr. Butowsky is seeking (a) the FBI report describing Seth’s communications with

Wikileaks, together with all internal communications relating to this report, (b) any documents or


                                                  3
       Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 5 of 10



communications relating to Aaron Rich generally and (c) documents and communications

relating to the FBI’s investigation of Seth Rich’s computer in response to claims that “Russians”

were hacking in to Seth’s computer to create new accounts and/or “dump” incriminating data

into his email accounts. The FBI report would contradict a central pillar of Aaron’s claims,

namely that it is a conspiracy theory to suggest that Seth Rich had any involvement with

Wikileaks,2 while the evidence of the FBI’s investigation in Seth’s computer will shed light on

Aaron’s truthfulness in communicating with the FBI since the Department must have

interviewed Aaron, as the administrator of his brother’s estate, in connection with its

investigation.

       2. Produce all data downloaded from all electronic devices that belonged to Seth Rich as
          well as all data, documents, records or communications indicating how the devices
          were obtained and who was responsible for downloading the information.

       To the extent Aaron Rich had physical possession of his brother’s electronic devices, it is

crucial to know what information the FBI discovered when they finally searched these devices

and whether such information is consistent with Aaron’s claims. If the FBI did not search these

devices, there should be communications explaining why the Department was uninterested in

them, particularly when it is no longer disputed that the FBI did conduct an investigation into

Seth Rich in the spring of 2017. See supra at 3.




2
  It is worth noting how closely Aaron’s narrative aligns with the claims made by the anti-Trump
intelligence community leadership in the 2016-2108 period and how important it is to both
Aaron and this anti-Trump leadership that the “official” narrative not be disturbed. Aaron is
represented by two of the most powerful law firms in Washington, Boies, Schiller & Flexner and
Willkie, Farr & Gallagher, who have spent hundreds of thousands of dollars in expenses alone
attempting to shore up their client’s case.
                                                   4
       Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 6 of 10



       3. Produce all data, documents, communications, records or other evidence indicating
          whether Seth Rich, Aaron Rich, or any other person or persons were involved in
          transferring data from the Democratic National Committee to Wikileaks in 2016,
          either directly or through intermediaries.

       The relevance of this information is indicated in the responses to 1 and 2 above and is

otherwise self-evident in light of Aaron Rich’s claims in the Rich Litigation.

       4. Produce all documents, communications, records or other evidence reflecting orders
          or directions (whether formal or informal) for the handling of any evidence pertaining
          to Seth Rich's or Aaron Rich's involvement in transferring data from the Democratic
          National Committee to Wikileaks.

       This request seeks to obtain information beyond Peter Stozk’s comments that information

relating to Seth Rich should be “squashed.” If the Department had decided to “squash”

information, or if it had determined that certain investigative avenues were not to be pursued,

this should not have been left to the initiative of a political operative such as Strozk, but should

have been memorialized in guidelines or protocols or should at least have generated substantial

internal discussion. The extent to which certain investigative avenues were not explored bears

on Plaintiff’s assertion that it is defamatory to question the official hacking narrative and the

extent to which Aaron did or did not fully cooperate with law enforcement.

       5. Produce all documents, records, or communications exchanged with any other
          government agencies (or representatives of such agencies) since January 1, 2016
          regarding (1) Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in
          transferring data from the Democratic National Committee to Wikileaks.

       Mr. Butowsky has obtained information that the National Security Administration

(“NSA”) has records of communications relating to Seth Rich and Aaron Rich. Mr. Butowsky is

seeking to understand whether this information came from the FBI or was shared with the FBI so

that he can obtain the fullest picture of Aaron Rich’s involvement in leaking DNC information to

Wikileaks. In addition, the recently released FBI emails relating to Seth Rich strongly indicate

that FBI agents were in communication with other agencies about Seth Rich (and possibly Aaron


                                                  5
      Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 7 of 10



Rich). Defendants need all relevant inter-agency communications relating to Seth and Aaron

Rich to ensure that they can obtain a complete picture of the intelligence community’s overall

views of non-Russian military hacking theories, how such theories were analyzed, and why

FBI/CIA leadership in 2016 discarded these theories.

           6. Produce all recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any
              interviews of Aaron Rich or any other witness regarding (1) the death of Seth
              Rich, (2) the transfer ofdata from the Democratic National Committee to
              Wikileaks, or (3) any attempt to hack into electronic or internet accounts (e.g.,
              email) belonging to Seth Rich.

       We are interested in determining to what extent the Department interviewed Aaron about

his knowledge of the leaking of information to Wikileaks or, if it determined that it did not need

to interview Aaron on this matter, how it came to that conclusion. We are also interested, among

other things, in any interview notes or 302’s relating to Aaron’s knowledge of the alleged hack

into his brother’s accounts and devices so that Aaron’s statements to Defendants can be

reconciled with his statements to law enforcement.

       7. Produce all data, documents, records or communications obtained or produced by the
          FBI's Computer Analysis and Response Team (“CART”) or any other FBI cyber unit
          regarding Seth Rich and/or Aaron Rich.

       The Magistrate Judge in a separate litigation has already determined that the FBI failed to

search in the places most likely to contain information relating to Seth and Aaron Rich, notably

the CART department and the Washington Field Office. See Butowsky v. Folkenklik, 4:18-cv-

442, Dkt. 80, Order dated December 13, 2019 (“A review of Mr. Hardy’s Declaration indicates

the FBI did not search for records regarding Seth Conrad Rich in CART or in the FBI’s email

system in its WFO. Nor is there any indication before the Court the FBI searched for any of the

other requests contained in the Touhy request (i.e., regarding Aaron Rich).”). These locations

must be thoroughly searched for responsive information.



                                                 6
      Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 8 of 10



           8. Produce all data, documents, records or communications (including texts or
           emails) that reflect any meetings or communications from July 10, 2016 until July 10,
           2017 between former FBI Deputy Director Andrew McCabe and any and all of the
           following: (1) Seymour "Sy" Hersh (born on or about April 8, 1937); (2) Washington,
           D.C. Mayor Muriel Bowser; and/or (3) former Democratic National Committee
           Interim Chairwoman Donna Brazile.

       As discussed, Mr. Hersh claims that a senior FBI source read him the contents of the FBI

report relating to Seth Rich. We have not been able to determine the identity of the source, and

Mr. Hersh’s deposition is still being scheduled, but we have reason to believe that the senior

official is Andrew McCabe. According to Michael Issikoff, Andrew McCabe told Yahoo News

that he had “personally” reached out to his agents and had been told there was “no there there” in

connection with a separate theory that Seth’s death was related to his leaking of emails.

Conspiracyland Podcast, Episode 5, 15:05-15:14. This may or may not be true, but it is

consistent with Mr. Hersh’s stated view that Seth Rich’s murder was unrelated to his

involvement in leaking emails to Wikileaks. The carefully worded denial elicited by Issikoff on

the ConspiracyLand podcast calls out for further review and analysis of all communications

between Mr. McCabe and Mr. Hersh.

       With respect to Donna Brazile, Ms. Brazile was not only interim Chairwoman of the

DNC, but was also obsessed with the murder of Seth Rich, dedicating her bestseller, Hacks, to

Seth Rich and referencing Seth over 30 times in her book. Any communications with Mr.

McCabe could illuminate the extent to which FBI leadership evaluated Seth Rich’s involvement

in leaking emails to Wikileaks.

       As to Ms. Bowser, she is and was at all relevant times the Mayor of D.C. Mr. McCabe

would have had little occasion to correspond with Ms. Bowser outside the context of the Russian

hacking investigation and we believe that Ms. Bowser was in direct communication with Aaron

Rich. Any discussions Mr. McCabe had with Ms. Bowser relating to Seth and Aaron Rich would


                                                 7
       Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 9 of 10



thus be relevant to assessing the brothers’ role in leaking DNC emails and Aaron’s truthfulness

in recounting his version of events.

           9. If any of the items or things requested in this subpoena were discarded or
              destroyed, produce all data, documents, records or communications reflecting that
              fact.

       If the Plaintiff destroyed any evidence relating to his brother, we need to review all

correspondence relating to any such destruction to determine whether the Department was aware

of and approved of such destruction, and if so why. One of the allegations in Plaintiff’s case is

that it was defamatory to suggest that Aaron interfered with “investigations.” While it is unclear

what “investigations” were being referred to in connection with the allegedly defamatory

statements, if Aaron destroyed evidence without the knowledge of the FBI, this obviously

undercuts one of Aaron’s central claims and is of great importance in assessing Aaron’s

credibility. If the FBI approved any destruction of evidence, this raises questions about the

integrity of the FBI’s investigation and any conclusions on which Plaintiff relies.

       As you know, earlier this year, President Donald Trump gave Attorney General William

Barr the authority to declassify documents related to allegations that the President or his aides

“colluded” with Russia. See Armonstrong Williams, “Giving Barr Declassification Authority is a

Needed Ray of Sunshine (https://www.dailysignal.com/2019/06/06/giving-barr-declassification-

authority-is-a-needed-ray-of-sunshine/). If any of the requested information is classified, we

respectfully request that it be declassified pursuant to General Barr's authority. In addition, if

your search for responsive documents reveals evidence of malfeasance or irregularities in the

Department’s investigation of alleged Russian collusion, or investigative theories that were

improperly ignored or disregarded, we respectfully request that such information be provided

immediately to the Attorney General and the U.S. Attorney for Connecticut. As you know, the



                                                  8
      Case 1:18-cv-00681-RJL Document 194-18 Filed 05/06/20 Page 10 of 10



Inspector General has uncovered widespread and serious misconduct in the Department’s pursuit

of FISA warrants to spy on Carter Page and the Trump campaign. See Michael E. Horowitz,

Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane

Investigation, (FBI agents found guilty of “intentionally withholding information”, p. 399 failing

to provide “satisfactory explanations for. . .missing information,” p. xiii, “factual misstatements,”

377, “errors, omissions. . .mischaracterizations, id. “providing inaccurate and incomplete

information,” id.). Any such misconduct in the Russia investigation, including the deliberate

preparation of “incomplete” information or the intentional “withholding” of information such as

that sought to be “squashed” by Mr. Strozk, would be highly relevant to the Attorney General’s

ongoing investigation.

       Thank you for your consideration. Please do not hesitate to contact me if you have any

questions on the foregoing or if I can provide you with any further information.




                                                      Very truly yours,

                                                      /s/ Eden P. Quainton _________________
                                                      EDEN P. QUAINTON




                                                 9
